DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
By amendment filed September 02, 2021 claims 1, 5 and 7-9 have been amended. Claims 14 and 15 were previously presented. Claims 1, 3, 5 and 7 through 15 are currently pending.

Response to Arguments
Applicant’s arguments, filed September 02, 2021, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the previously cited prior art and new prior art necessitated by the amendments to the claims. As will be discussed further in the Office Action, Babaev (U.S. Patent # 9,101,949) teaches an ultrasonic discharge nozzle for spraying an atomized composition wherein different liquids/compositions are mixed and atomized at the same surface.

Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 7, 9, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over deRojas et al (U.S. Patent # 6,773,108) in view of Babaev (U.S. Patent # 9,101,949) and Wiand (U.S. Patent Publication No. 2008/0187760) and King et al (U.S. Patent # 8,272,579).
	In the case of claims 1 and 5, deRojas teaches a method for manufacturing an optical article in the form of a photochromic lens wherein an one or more additional coating composition in the form of a photochromic dye was supplied, a first coating composition in the form of a elastomeric pre-polymer solution was supplied, the dye and solution were mixed and 
	deRojas does not specifically teach having supplied the first composition/pre-polymer solution and the additional coating composition/photochromic dye to an ultrasonic discharge nozzle of a coating apparatus wherein the first and additional compositions were mixed and atomized at an atomizing surface of the nozzle and then applied to the lens as a controlled, predetermined pattern of atomized droplets.
	However, deRojas does teach having used ultrasonic mixing to combine the photochromic dye and the pre-polymer solution and having supplied the mixture using ultrasonic nozzles that atomized the solution to apply the mixture as a controlled, predetermined pattern of atomized droplets (Column 9 Lines 15-27).
	Babaev teaches a coating apparatus which used ultrasound/ultrasonic vibrations to mix different liquid composition and using the mixture to spray coat a surface (Abstract, Column 1 Lines 15-24 and Column 3 Lines 48-55). The apparatus of Babaev comprised an ultrasonic discharge nozzle/body 301 wherein different liquids/compositions are mixed and atomized at an atomizing surface/tip 102 (Column 9 Line 66 through Column 10 Line 27, Column 11 Lines 61-64 and Figures 3 and 4.
	Based on the teachings of Babaev, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used the coating apparatus of Babaev to apply the photochromic composition of deRojas because deRojas taught that the coating composition was formed and applied by ultrasonic mixing and spraying and Babaev taught a coating apparatus which was designed to ultrasonically mix different components of a 
	Though deRojas teaches having formed a pattern with the applied mixture composition of photochromic material deRojas does not specifically teach that the pattern was a gradient pattern. However, as was discussed previously, the optical article of deRojas included optical or ophthalmic lenses.
	Wiand teaches an ophthalmic lens having a photochromic layer comprising photochromic components which varied in concentration from one portion of the layer to another (Abstract and Page 1 Paragraph 0001). Wiand teaches that by having a gradient concentration of the photochromic component across the layer different levels of darkening/color change were produced at different areas of the lens (Page 2 Paragraph 0015 and 0017).
	Based on the teachings of Wiand, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have formed the pattern of deRojas in view of Babaev in a gradient pattern in order to vary the level of darkening/color change across the surface of the lens.
	None of the references teach having controlled a flow rate of the first coating composition relative to a flow rate of the one or more additional coating compositions in order to form the gradient pattern. However, section 2144.05.II.A of the MPEP states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”

	Furthermore, King teaches a method and apparatus for depositing multiple materials simultaneously as droplets using an ultrasonic atomizer (Abstract, Column 1 Lines 18-20 and Column 3 Lines 42-54). King further teaches an embodiment wherein multiple deposit material were atomized and mixed prior being discharged from a single deposition head and that a gradient material fabrication was conducted by controlling the flow rates of each deposit material (Column 7 Lines 7-19 and Figure 6).
	Based on the teachings of King, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have controlled the flow rates of the first coating composition relative to the flow rate of the one or more additional coating compositions because controlling the flow rates of each deposition material was a known process in the art for forming a gradient pattern.
	As for claim 3, the examiner takes the position that any gradient pattern would have had to be linear, curvilinear, radial or a combination thereof.
	As for claim 7, deRojas teaches an embodiment wherein the mixture/photochromic coating solution was evenly deposited as a layer on the lens surface (Column 9 Lines 25-27) and therefore deRojas teaches having applied a coating having uniform thickness.
	As for claim 9, the examiner takes the position that the mixture applied by the method of deRojas in view of Babaev would have been applied by either a single pass or multiple passes.

	As for claim 13, Babaev teaches that the ultrasonic discharge nozzle had a frequency in the range of 20 to 200 kHz (Column 13 Lines 11-20), which overlapped with the claimed range of 48 to 120 kHz. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.








Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over deRojas et al in view of Babaev and Wiand and King et al as applied to claim 1 above, and further in view of Sayag (U.S. Patent # 7,929,220).
	The teachings of deRojas in view of Babaev and Wiand and King as they apply to claim 1 have been discussed previously and are incorporated herein.
	Though it would have been obvious to have formed a gradient pattern with the photochromic layer of deRojas in view of Babaev and Wiand none of the references teach having varied the thickness of the coating or providing a coating having non-uniform thickness.
	Sayag teaches an optical article in the form of an adjustable apodized lens having a photochromic layer/material having a gradient pattern apodized apertures wherein the lens gradually transitioned from full to zero intensity of transmitted light (Abstract and Column 4 Lines 55-67). Sayag teaches that the gradient pattern was formed by either varying the thickness of the photochromic material across the lens or varying the concentration of the photochromic dye across the lens (Column 2 Line 64 through Column 3 Line 19).
.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over deRojas et al in view of Babaev and Wiand and King et al as applied to claim 1 above, and further in view of VanGemert (U.S. Patent # 5,405,958).
	The teachings of deRojas in view of Babaev and Wiand and King as they apply to claim 1 have been discussed previously and are incorporated herein. 
	In the case of claim 10, deRojas does not specifically teach that the one or more additional coating compositions/photochromic dyes comprised one of the reactive groups disclosed in claim 10. However, deRojas does teach that suitable photochromic compound included those found in U.S. Patent No. 5,405,958 (i.e. VanGemert).
	VanGemert teaches a reversible photochromic compound comprising a second reactive groups in the form of a hydroxy/hydroxyl group (Abstract).
	Based on the teachings of VanGemert, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used an one or more additional coating composition comprising a hydroxyl group in the method of deRojas in view of Babaev and Wiand and King because deRojas teaches that photochromic compounds such as those taught by VanGemert were suitable for the taught process.
	As for claim 11, deRojas teaches that the first coating composition/elastomer solution comprised isocyanate groups (Column 6 Lines 44-54).

Conclusion
	Claims 1, 3, 5 and 7 through 13 have been rejected. Claims 14 and 15 are withdrawn. No claims were allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341.  The examiner can normally be reached on Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712